                      Case 1:20-mj-00125-RLM Document 5-6 Filed 09/15/20 Page 1 of 2 PageID #: 48
t,   .... -


r


               AO 98 (Rev . 12/11) Appearance Bond



                                                     UNITED STATES DISTRICT COURT
                                                                                       for the
                                                                       Eastern District of Tennessee

                                   United States of America                                 )
                                              V.                                            )
                                   DANIEL COMORETTO                                         )           Case No. 1:20-MJ-130
                                                                                            )
                                             Defe ndant                                     )

                                                                           APPEARANCE BOND

                                                                           Defendant's Agreement
              I,                   DANIEL COMORETTO                           (defendant), agree to follow every order of this court, or any
              court that considers this case, and I fu1ther agree that this bond may be forfeited if I fail:
                           ( X )       to appear for cou1t proceedings;
                           ( X )       if convicted, to surrender to serve a sentence that the court may impose; or
                           ( X )       to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                                  Type of Bond
              (     ) (I) This is a personal recognizance bond.

              (     ) (2) This is an unsecured bond of$

              ( X ) (3) This is a secured bond of$ - 30,000 .00
                                                      ~ - - - --                        -   -   -   -    -
                                                                                                             , secured by:

                       (     ) (a) $ - - -- - - - -                   , in cash deposited with the court.

                      ( X ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                                (describe the. cash or other properly, i11c/11di1ig claims on ii - such as a lien. mortgage, or loan - and at/ach proof of
                                ownership and value) :
                               The Spouse, Alghys Karina De Los Rios Delgado, agrees to act as a surety and will agree to forfeit the
                               above amount if the defendant does not comply with these conditions of release.
                                If this bond is secured by real property, documents to protect the secured interest may be filed of record .

                      (      ) (c) a bail bond with a solvent surety (allach a copy of the bail bond, or describe ii and ide111ify the sure/Jj :




                                                                   Forfeiture or Release of the Bond

              F01feiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
              agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
              security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
              may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
              interest and costs.




                       Case 1:20-mj-00130-CHS Document 7 Filed 09/10/20 Page 1 of 2 PageID #: 21
        Case 1:20-mj-00125-RLM Document 5-6 Filed 09/15/20 Page 2 of 2 PageID #: 49


                                                                                                                                Page 2

 AO 98 (Rev. 12/11) Appearance Bond




Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (I) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                           Declarations

Ownership of the Property. l, the defendant-and each surety-declare under penalty of perjury that:

          (1)       all owners of the property securing this appearance boi1d are included on the bond;
          (2)       the property is not subject to claims, except as described above; and
          (3)       I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                    while this appearance bond is in effect.

Acceptance. I, the·defendant - and each surety - have read this appearance bond and have either read all the conditions
ofrelease set by the court or had them explained to me. I agree to this Appearance Bond.




I, the defendant - and each surety - declare under penalty of perjury that this info


Date:      09/10/2020


            Alghys Karina De Los Rios Delgado                                                                           09/10/2020
                Surety/property owner - prinled name




                Surely/properly owner - prinled name                           Surety/property owner - signalure and dale




                Surety/property owner - prinled name                           Surety/properly owner - signalure and dale




                                                                  CLERK OF COURT


Date:     09/10/2020


Approved.

Date:     09/10/2020




        Case 1:20-mj-00130-CHS Document 7 Filed 09/10/20 Page 2 of 2 PageID #: 22
